Per Curiam:

Grant Spiker, who owned and operated a. hotel at Caldwell, was convicted of several sales of intoxicating liquors and also for maintaining a nuisance. He challenges the sufficiency of the testimony, but it is found to be ample to show that some sales were made by appellant directly and also to connect him with those made by the porter of the hotel. The fact that purchases were made by persons seeking to ascertain if appellant was engaged in the unlawful sale of intoxicating liquors constitutes no defense to the charge nor does it render the testimony incompetent. The weight of their testimony was a question for the jury. As to the matter of interest in the prosecution it appears that these witnesses were not employed as detectives and had no pecuniary interest in the result. The court, in its general charge, advised the jury that in determining the credibility of a witness they might consider his bias and prejudice, his interest in the result or any circumstance which would affect his credibility, hence there was no error in refusing the special instruction on that subject requested by appellant. There Was no. reason to specially caution the jury as to the testimony of the two principal witnesses in behalf of the state. No error was committed in the admission of testimony.
The judgment is affirmed.